Citation Nr: 0732518	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  02-04 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from November 1945 to 
February 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
asbestosis.  

The Board remanded the instant claim in October 2003 for VCAA 
compliance and further development.  In October 2006, the 
case was remanded for a Travel Board hearing.  

In February 2007, the veteran testified before the 
undersigned Veterans Law Judge (VLJ).  A transcript of that 
hearing is of record and is associated with the claims 
folder.  

In June 2007, the Board received a request from the veteran 
for an extension of time in connection with his claim on 
appeal.  That same month, under the provisions of 38 C.F.R. 
§ 20.1304(b), the motion for an extension of time was 
granted.  He was instructed by letter that the Board would 
suspend review of his appeal until September 27, 2007.  If no 
response was received by that time, the Board would proceed 
with adjudication of his claim.  The Board received no 
additional evidence and has thus, proceeded with adjudication 
of the claim.  


FINDING OF FACT

There is no competent medical evidence of record that links 
the veteran's asbestosis to his active service.  



CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. § 3.303, M21-1MR Part IV, Subpart ii, Chapter 1, 
Section H, Topic 29. (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

        I.  Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the appellant of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the appellant of the evidence VA will attempt to obtain and 
that which the appellant is responsible for submitting.  
Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2007).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice 
errors (either in timing or content) are presumed 
prejudicial, but VA can proceed with adjudication if it can 
show that the error did not affect the essential fairness of 
the adjudication by showing: 1) that any defect was cured by 
actual knowledge on the part of the claimant; 2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or 3) that a benefit could not have 
been awarded as a matter of law.  Sanders v. Nicholson, 487 
F.3d 881 (2007).

In Mayfield v. Nicholson, 07-7130 (Fed. Cir. September 17, 
2007), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) reaffirmed principles set forth in 
earlier Federal Circuit and United States Court of Appeals 
for Veterans Claims (Court) cases in regard to the necessity 
of both a specific VCAA notification letter and an 
adjudication of the claim at issue following that letter.  
See also Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.   The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
addressing the service connection claim and meeting the 
specific requirements of C.F.R. § 3.159(b)(1) in March 2001.  
This letter was issued prior to the initial appealed rating 
decision, and sufficiently meets the notification requirement 
of the VCAA 

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits to be 
assigned if service connection is awarded.  

The Board notes that the veteran did not initially receive 
notice as to the information necessary to assign an effective 
date in the event that the claim of service connection is 
granted.  The veteran eventually received the notice 
consistent with Dingess in May 2006 and January 2007.  
Following the notice, the veteran was given an opportunity to 
submit additional evidence.  A Report of Contact dated May 
2007, indicated, in pertinent part, that the veteran 
requested an additional 90 days to submit additional evidence 
to support his claim.  In June 2007, the undersigned VLJ 
granted the motion and suspended adjudication of the 
veteran's claim for 90 days in an effort to allow him the 
opportunity to submit additional evidence.  No additional 
evidence was presented, and the Board has proceeded to 
adjudicate the claim.  In this regard, the Board concludes 
that since the preponderance of the evidence is not in favor 
of his claim on appeal, any question as to the appropriate 
disability rating and effective date to be assigned is moot.  
Therefore, this notice did not affect the essential fairness 
of the adjudication.  

The Board notes at this point that the RO has taken 
appropriate action to comply with the duty to assist the 
veteran with the development of his claim.  The record 
includes the initial claim, a private medical statement, 
information on a private lawsuit, VA inpatient and outpatient 
treatment records, and a VA medical opinion dated May 2006.  
There are no known additional records to obtain.  A hearing 
was offered, and the veteran testified before the undersigned 
VLJ in February 2007.  The veteran did not respond with 
additional evidence after he was granted 90 additional days 
to present evidence.  As such, the Board finds that the 
record as it stands includes sufficient competent evidence to 
decide this claim.  See 38 C.F.R. § 3.159(c)(4).  Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with his claim.


II. Service Connection-Asbestosis

The veteran and his representative contend, in essence, that 
service connection is warranted for asbestosis based upon 
exposure to asbestos in service.  He maintains that although 
he may have had post service exposure to asbestos, he was 
initially exposed to asbestos in service when he worked on 
the railway and lived in barracks in Alaska where the pipes 
were wrapped with asbestos to keep from freezing.  He 
maintains that his exposure to asbestos post-service was 
limited.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, VA has 
issued a circular on asbestos-related diseases.  DVB Circular 
21-88-8, Asbestos-Related Diseases (May 11, 1988) provides 
guidelines for considering compensation claims based on 
exposure to asbestos.  The information and instructions from 
the DVB Circular have been included in the VA Adjudication 
Procedure Manual, M21-1 (M21-1), Part VI, § 7.21.  In 
December 2005, M21-1, Part VI was rescinded and replaced with 
a new manual, M21-1MR.  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VA must analyze an 
appellant's claim for service connection for asbestosis or 
asbestos-related disabilities under the administrative 
protocols under these guidelines.  See Ennis v. Brown, 4 Vet. 
App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  

The applicable section of M21-1MR is Part IV, Subpart ii, 
Chapter 1, Section H, topic 29.  It lists some of the major 
occupations involving exposure to asbestos, including mining, 
milling, work in shipyards, insulation work, demolition of 
old buildings, carpentry and construction, manufacture and 
servicing of friction products such as clutch facings and 
brake linings, manufacture and installation of roofing and 
flooring materials, asbestos cement and pipe products, and 
military equipment.  High exposure to respirable asbestos and 
a high prevalence of disease have been noted in insulation 
and shipyard workers, and this is significant considering 
that, during World War II, U.S. Navy veterans were exposed to 
chrysotile, amosite, and crocidolite that were used 
extensively in military ship construction.  Furthermore, it 
was revealed that many of these shipyard workers had only 
recently come to medical attention because the latent period 
for asbestos-related diseases varies from 10 to 45 or more 
years between first exposure and development of disease.  
Also of significance is that the exposure to asbestos may be 
brief (as little as a month or two) or indirect (bystander 
disease).  M21-1MR, Part IV Subpart ii, Chapter 2, Section C, 
Topic 9; see also M21-1MR Part IV, Subpart ii, Chapter 1, 
Section H, Topic 29.  

In short, with respect to claims involving asbestos exposure, 
VA must determine whether military records demonstrate 
evidence of asbestos exposure during service, develop whether 
there was pre-service and/or post-service occupational or 
other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  M21-1MR, Part IV, Supbart ii, Chapter 1, Section H 
Topic 29; DVB Circular 21- 88-8, Asbestos-Related Diseases 
(May 11, 1988).  The relevant factors discussed in the manual 
must be considered and addressed by the Board in assessing 
the evidence regarding an asbestos related claim.  See 
VAOPGCPREC 4-2000.

At the outset, it is important to note that the veteran's 
military medical and personnel records are unavailable and 
are presumed subject to a fire in the 1970's at the National 
Personnel Records Center (NPRC).  Additionally, VA medical 
records at the Syracuse VA Medical Center (VAMC) for 1960 are 
also unavailable for review.  All efforts to obtain this 
information have been exhausted and further attempts to 
locate the records at the NPRC and Syracuse VAMC have been 
futile.  The veteran was given notice of these futile 
attempts and provided additional time to submit copies of 
these records if they were available to him.  This was not 
done and the Board is proceeding with evaluation of this 
claim.  

In October 2000, Brian Salisbury, MD, submitted a medical 
statement to the veteran's attorneys in connection with a 
class action suit involving the veteran as a claimant in an 
asbestos claim.  Dr Salisbury stated that the veteran had 
worked on the railroad for 42 years and been exposed to 
asbestos in the installation of pipes, insulation of cabs, 
and asbestos in the engine room.  He also worked as an 
engineer on the railroad in Alaska and was exposed to 
asbestos in the insulation of pipes and also asbestos used in 
old stoves used to heat barracks.  Dr. Salisbury related the 
veteran had a 100 pack year history of cigarette smoking.  
Chest x-rays showed evidence of bilateral pleural plaques of 
the thoracic pleura with a hint of calcification.  There was 
also evidence of bilateral pleural thickening and increased 
interstitial markings in both lower lobes compatible with 
possible interstitial lung disease.  The pertinent clinical 
impression was asbestosis manifested by bilateral pleural 
thickening and interstitial pulmonary disease.  The veteran 
was counseled as to his high cancer risk given his history of 
cigarette exposure and asbestos exposure.  

In December 2000, the veteran submitted a statement 
indicating that he worked on the railroad after service.  He 
stated that he was exposed to asbestos on an almost constant 
basis for the two years he was in service.  After service, he 
indicated that he was hired by the railroad in March 1948 and 
retired in 1989.  He claimed that for the first 15 years, he 
was laid off for most of that time period.  

In June 2001, a copy of a covenant not to sue between the 
veteran and Mundet Cork Company was submitted on behalf of 
the veteran's claim.  The veteran indicated that during his 
career, upon information and belief, he was exposed to 
asbestos-containing products installed from 1940 through 
February 8, 1964, that were alleged to Mundet products or to 
have been installed by Mundet employees.  He also indicated 
that the exposure occurred on the jobsites of the NY Central 
Railroad and the United States Army. He also stated that he 
had been diagnosed with asbestosis.  

In April 2006, VA provided a medical opinion regarding the 
veteran's condition.  The claims file was reviewed.  The 
examiner stated that the veteran did have asbestosis as 
manifested by his abnormal chest x-ray and abnormal pulmonary 
function studies.  The examiner stated that the veteran was 
exposed to asbestos for a short period of time in service 
when he was a railway brake man and locomotive engineer, but 
also exposed to asbestos for a significant time after service 
from 1948 to 1989.  The examiner stated that it was very 
unlikely that the veteran's short time of exposure to 
asbestos in service substantially contributed to the 
development of asbestosis since the vast majority of his 
asbestos exposure was after service.  Therefore, he related 
that it was unlikely that the veteran's asbestosis was 
related to his time in service.  

The veteran testified at a Travel Board hearing before the 
undersigned VLJ in February 2007.  The veteran testified that 
the time period between 1948 to 1960, when he was employed by 
the railroad and steam engines were still in use, he was laid 
off most of this twelve year period.  He related that he had 
no seniority.  He related that most of his asbestos exposure 
occurred while in service as a service engineer on the 
railroad in Alaska and from the pipes and insulation covering 
the pipes in his barracks.  He testified that he was a member 
of a class action suit with the railroad after his 
retirement.  

The evidence of record shows that the veteran has been 
diagnosed with asbestosis.  However, of most import is, the 
VA medical opinion which specifically links the veteran's 
asbestosis to his period of exposure to asbestos after 
service.  The Board notes that the opinion was based, in 
part, on the physicians finding that the majority of the 
veteran's exposure to asbestos took place after service.  The 
Board notes that the veteran, in connection with his claim, 
states that he had limited exposure after service.  The Board 
finds the veteran's assertion of limited exposure not to be 
credible.  In a covenant not to sue, the veteran reported 
that he was exposed to asbestos containing products from 1940 
to 1964.  There was no mention of having a limited amount of 
exposure after service.  In an October 2000 medical statement 
to the veteran's attorneys, it was reported that the veteran 
was referred for evaluation for possible asbestosis.  The 
doctor stated that the veteran's occupational history was 
quite pertinent.  He related that the veteran worked for 42 
years on the railroad in which he was exposed to asbestos in 
the insulation of pipes, insulation of cabs and in the engine 
room.  The doctor also noted that the veteran worked as an 
engineer on the railroad in Alaska in which he was exposed to 
asbestos in insulation of pipes and also asbestos used in the 
old stoves used to heat the barracks.  This report indicates 
that the veteran had significant postservice exposure to 
asbestos and some exposure while in service.  The reported 
history in the October 2000 medical report to the veteran's 
attorneys is inconsistent with the veteran's claim that he 
had limited exposure to asbestos after service.

Given the foregoing, the Board finds that the veteran had 
significant exposure to asbestos after service and that he 
had some exposure during his less than 2 years of service 
from November 1945 to February 1947.  Given this finding, the 
Board concludes that the April 2006 opinion is probative.  It 
was based on a finding of significant postservice exposure 
after service and a short period of exposure in service.  The 
examiner reviewed the claims file, including the veteran's 
statements concerning the circumstances surrounding his 
exposure to asbestos.  He also had an opportunity to review 
all of the medical evidence concerning the veteran's 
diagnosis of asbestosis.  The examiner also provided a 
rationale for his finding that the veteran's asbestosis was 
unlikely related to the veteran's asbestos exposure in 
service.  

The only evidence that links the veteran's asbestosis to 
service is the veteran's claims of such.  It is well 
established that laypersons cannot provide competent evidence 
when a medical opinion is required, as is the case with 
establishing the etiology or diagnosis of a medical 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In the absence of competent medical evidence linking the 
veteran's asbestosis to service, the Board must find that the 
preponderance of the evidence is against the claim; the 
benefit-of-the doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).


ORDER

Service connection for asbestosis is denied.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


